EXHIBIT 10.2
 
OBLIGATION EXCHANGE AGREEMENT AND RELEASE
 
THIS OBLIGATION EXCHANGE AGREEMENT AND RELEASE (this “Agreement”) is made and
entered into effective as of the 25th day of April, 2008, by and between Gabriel
Technologies Corporation, a Delaware corporation (the “Company”), and Biscay
Enterprises, LLC, an Iowa limited liability company (“Biscay”).  The Company and
Biscay are sometimes hereinafter referred to individually as a “Party” and
collectively as the “Parties”.
 
WHEREAS, the Company has an outstanding Promissory Note dated July 13, 2006 in
the principal amount of $600,000 payable to the order of Biscay with a total
principal and accrued interest due of $440,000 (collectively, the “Note”) as of
the date of this Agreement; and
 
WHEREAS, Biscay desires to exchange the Note for stock equivalent units of the
Company (“Units”) and the Company is willing to do so provided that such
exchange settles and releases all outstanding obligations, debts, and
liabilities with respect to the Note pursuant to the terms of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged and confessed, the Parties agree as follows:
 
1.    CONSIDERATION.  Upon the execution and delivery of this Agreement by
Biscay to the Company and the cancellation and delivery of the Note pursuant to
Section 2 below, the Company shall issue 1,100,000 Units to Biscay and,
concurrent therewith, the Parties shall enter into a Stock Equivalent Unit
Participation Agreement in the form of Exhibit A attached hereto (the
“Participation Agreement”).  The Units shall not be certificated, will be
governed by this Agreement and the Participation Agreement, and will be
represented solely by an account to be maintained by the Company as set forth in
the Participation Agreement.
 
2.    DELIVERY AND CANCELLATION OF NOTE.  Concurrent with the execution of the
Agreement, Biscay shall deliver to the Company the Note which shall be marked
“cancelled” by the Company.  With such delivery and cancellation, Biscay agrees
that all obligations of the Company in respect to the Note  are satisfied or
waived and released as herein provided.
 
3.    BISCAY REPRESENTATIONS AND WARRANTIES.  As of the date hereof, Biscay
represents and warrants the following:
 
(a)    It has not assigned, pledged, or transferred in any manner to any person
or entity any right, title, or interest to the Note or any of the Biscay Claims
(defined in Section 5 below);
 
(b)    It is free to enter into this Agreement and to perform each of its terms
and covenants;
 
(c)    It is not restricted or prohibited, contractually or otherwise, from
entering into and performing this Agreement;
 
(d)    Its execution and performance of this Agreement is not a violation or
breach of any other agreement between Biscay and any other person or entity;
 
(e)    This Agreement is a legal, valid and binding agreement of Biscay,
enforceable in accordance with its terms;
 
(f)    It recognizes that acquiring the Units involves a high degree of risk and
is suitable only for persons of adequate financial means who have no need for
liquidity of the Units;
 
 
1

--------------------------------------------------------------------------------

 
 
(g)    It (i) is competent to understand and does understand the nature of the
Units, and (ii) is able to bear the economic risk of the Units;
 
(h)    It is an accredited investor as defined in Rule 501 of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended (the “Act”);
 
(i)    It has significant prior investment experience, including investment in
nonlisted and nonregistered securities, and recognizes the highly speculative
nature of the Units, and is able to bear the economic risk hereby assumed;
 
(j)    All information regarding the Company which was requested or desired by
it has been furnished, all other documents which could be reasonably provided
have been made available for inspection and review, and it believes that such
information is sufficient to make an informed decision with respect to its
acquiring the Units;
 
(k)    It is acquiring the Units for its own account, for investment, and not
for distribution or resale to others; and
 
(l)    It may not assign or transfer the Units except by will, by the laws of
descent and distribution, or pursuant to a qualified domestic relations order as
defined in the Internal Revenue Code of 1986, as amended.
 
4.    COMPANY REPRESENTATIONS AND WARRANTIES.  As of the date hereof, the
Company represents and warrants the following:
 
(a)    It is free to enter into this Agreement and to perform each of its terms
and covenants;
 
(b)    It is not restricted or prohibited, contractually or otherwise, from
entering into and performing this Agreement;
 
(c)    Its execution and performance of this Agreement is not a violation or
breach of any other agreement between the Company and any other person or
entity; and
 
(d)    This Agreement is a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms.
 
5.    RELEASE BY BISCAY.  Biscay, on behalf of itself, its predecessors,
successors, assigns, partners, members, managers, affiliates, subsidiaries,
officers, employees, attorneys, and agents, past, present and future, hereby
fully, finally and completely RELEASE AND FOREVER DISCHARGE the Company and its
predecessors, successors, assigns, partners, affiliates, subsidiaries, officers,
shareholders, directors, employees, attorneys, and agents, past, present and
future (the “Company Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
and demands of any kind whatsoever, at law or in equity, whether matured or
unmatured, liquidated or unliquidated, vested or contingent, known or unknown,
with respect to matters arising in connection with the Note (including
principal, any interest thereon or other fees or obligations related thereto)
that Biscay had, now has, or hereafter may have against the Company Released
Parties or any of them (the “Biscay Claims”).  Biscay hereby agrees that it will
not assert, and that it is estopped from asserting, against any and all of the
Company Released Parties, any Biscay Claims that are released in this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
6.    INDEMNIFICATION.  Biscay agrees to hold the Company, its subsidiaries,
officers, directors, employees and agents and their respective heirs,
representatives, successors, and assigns harmless and to indemnify them against
all liabilities, costs, and expenses (including reasonable attorneys’ fees)
incurred by them in connection with the transaction contemplated in this
Agreement or as a result of any sale or distribution of the Units by Biscay in
violation of this Agreement, the Participation Agreement, or any applicable
securities laws or any misrepresentation by Biscay herein, including without
limitation any claims made by any third persons in respect of any right to the
Note or the indebtedness represented thereby.
 
7.    ENTIRE AGREEMENT.  This Agreement and the Participation Agreement
constitute the entire agreement between the Parties as to the subject matter
hereof.  There are no verbal understandings, agreements, representations or
warranties that are not expressly set forth herein.  This Agreement shall not be
changed orally, but only in writing signed by the Parties.
 
8.    SEVERABILITY.  Any provision of this Agreement which is for any reason
prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
9.    BINDING EFFECT.  This Agreement shall be binding upon and inure to the
benefits of the Parties, their respective successors and assigns.
 
10.    GOVERNING LAW.  This Agreement shall be governed by and construed,
enforced and interpreted in accordance with the laws of the State of Nebraska
(without regard to principles of conflicts of laws).  The Parties consent to the
sole and exclusive jurisdiction of the state courts and U.S. federal courts
having jurisdiction in Douglas County, Nebraska for any dispute arising out of
this Agreement.
 
11.    COUNTERPARTS; ELECTRONIC DELIVERY.  This Agreement may be executed in any
number of original counterparts, each of which having been so executed and
delivered shall be deemed an original and all of which, collectively, shall
constitute one agreement; it being understood and agreed that the signature
pages may be detached from one or more such counterparts and combined with the
signature pages from any other counterparts in order that one or more fully
executed originals may be assembled.  A copy of an executed counterpart
signature page signed by a Party may be delivered by facsimile or other
electronic transmission and, upon such delivery, a print out of the transmitted
signature of such Party will have the same effect as if a counterpart of this
Agreement bearing an original signature of that Party had been delivered to the
other Party.
 
[signature page follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in Omaha, Nebraska effective as of the day and year first above
written.
 
 

  BISCAY ENTERPRISES, LLC          
 
By:
/s/ Kelly Fegen       Name: Kelly Fegen       Title:          

 
 

  GABRIEL TECHNOLOGIES CORPORATION          
 
By:
/s/ Ronald Gillum       Name: RONALD GILLUM       Title: President          

 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT


 
5

--------------------------------------------------------------------------------

 


GABRIEL TECHNOLOGIES CORPORATION
STOCK EQUIVALENT UNIT
PARTICIPATION AGREEMENT


STOCK EQUIVALENT UNIT PARTICIPATION AGREEMENT (this “Agreement”) entered into
this 25th day of April, 2008 (the “Effective Date”), between GABRIEL
TECHNOLOGIES CORPORATION, a Delaware corporation (the “Corporation”), and BISCAY
ENTERPRISES, LLC, a South Dakota limited liability company (the “Holder”).
 
WHEREAS, the Corporation has an outstanding Promissory Note dated July 13, 2006
in the principal amount of $600,000 payable to the order of Biscay with a total
principal and accrued interest due of $440,000 (the “Obligation”), and has
agreed to exchange the Obligation for 1,100,000 Units (as defined below) under
that certain Obligation Exchange Agreement and Release between the Corporation
and the Holder, dated as of April 25th, 2008 (the “Obligation Exchange
Agreement”); and
 
WHEREAS, the Corporation and the Holder desire to memorialize and set out their
respective rights and obligations with respect to the Units.
 
NOW, THEREFORE, in consideration of the mutual premises and undertakings set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.    Definitions.  The following words have the following meanings for purposes
of this Agreement.
 
(a)    “Change of Control” means the earliest date upon which one of the
following events occurs:
 
(i)    Acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2)  of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A) the
Shares (as defined below) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors of the Corporation; provided, however, that for
purposes of this Subsection (i), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee  benefit
plan (or related trust) sponsored or maintained by the Corporation or any
affiliated company, or (D) any acquisition by any corporation pursuant to a
transaction that complies with clauses (A), (B), or (C) of Subsection (ii)
below);
 
(ii)    Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or a significant part of the assets (other than in the
ordinary course of business) of the Corporation or of any of the Corporation’s
wholly or partly owned subsidiary companies, including without limitation Trace
Technologies, LLC, a Nebraska limited liability company (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities that were the
beneficial holders of the Shares (as defined below) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60%
 
 
6

--------------------------------------------------------------------------------

 
 
of the then-outstanding shares of common stock and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that, as
a result of such Business Combination, owns the Corporation or all or
substantially all of the Corporation‘s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership of
the Shares immediately prior to such Business Combination, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Corporation’s Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or
 
(iii)    Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
 
(b)    “Dividend Distribution Date” means the date on which the Corporation pays
a cash dividend to the holder of a Share.
 
(c)    “Settlement Date” means the date upon which the Stockholders of the
Corporation receive proceeds resulting from a Change of Control.
 
(d)    “Share” means one share and “Shares” means more than one share of the
Corporation’s issued and outstanding common stock, $0.001 par value, as the same
is constituted from time to time.
 
(e)    “Stockholder” means a holder of Shares.
 
(f)    “Unit” means a contractual right of the Holder to receive a certain
amount or value of property from the Corporation equal to a certain amount or
value of property received by a Stockholder with respect to a Share, in
accordance with the terms and conditions of this Agreement.
 
2.    Acknowledgement of Receipt of Units and Cancellation of Obligation.
 
(a)    The Holder hereby acknowledges receipt of 1,100,000 Units from the
Corporation under the Obligation Exchange Agreement and agrees that such Units
shall be subject to the terms and conditions of this Agreement.  Holder further
acknowledges and agrees that such Units were received in exchange for the
cancellation of the Corporation’s Obligation, as described in the Obligation
Exchange Agreement.
 
(b)    The Corporation hereby acknowledges the issuance of 1,100,000 Units to
the Holder under the Obligation Exchange Agreement and agrees that such Units
shall be subject to the terms and conditions of this Agreement.  The Corporation
further acknowledges and agrees that such Units were issued in exchange for the
cancellation of the Corporation’s Obligation, as described in the Obligation
Exchange Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
3.    Rights of Holders of Units.  In accordance with the terms of this
Agreement, on the Settlement Date and each Dividend Distribution Date, if any,
the Holder of a Unit, with respect to each Unit held, shall be entitled to
receive an amount equal to the value of the amount paid or distributed to each
Stockholder with respect to each Share, in the form of cash or, at the election
of the Corporation, other property with a value equal to the property otherwise
distributable or payable under the terms of this Agreement.  Any such amount or
distribution to which a Holder becomes entitled shall be paid or made by the
Corporation to such Holder within five (5) Business Days (as defined below) of
such Settlement Date or Dividend Distribution Date.  By way of illustration of
the amounts or distributions to which a Holder may become entitled, if on the
Settlement Date, a Stockholder of the Corporation receives $1.00 for each Share
held by such Stockholder, then Holder will receive a cash payment equal to $1.00
times the number of Units held by Holder.  Similarly, if on the Settlement Date,
each Stockholder of the Corporation receives 5 shares of common stock of the
acquiring company, with a value of $2.00, for each Share held by such
Stockholder, then Holder will receive, at the Corporation’s election, either (a)
a cash payment equal to $2.00 times the number of Units held by Holder, or (b) 5
shares of common stock of the acquiring company for each Unit held by
Holder.  Likewise, if on the Dividend Distribution Date, each Stockholder of the
Corporation receives a Dividend Distribution Payment of $0.25 per Share in cash,
then Holder will receive a cash payment equal to $0.25 times the number of Units
held by the Holder.  The Corporation shall have the right to deduct, from any
payment or distribution hereunder, any taxes required by law to be withheld from
the Holder with respect to such payment or distribution and, in furtherance
thereof, Holder shall provide any documentation or completed form as may be
requested by Corporation related to or in connection with the determination of
any such withholding.  For the avoidance of doubt, amounts will only be payable
or distributable under this Agreement upon the occurrence of an event
specifically described herein and, further, no amount shall be payable or
distributable to a Holder upon the mere change in value of a Share in the
absence of such occurrence.
 
4.    No Rights as a Stockholder.  The Holder, in its capacity as a Holder of
Units, shall have no rights as a Stockholder of the Corporation.  No Shares or
other equity interest in the Corporation shall be issued pursuant to this
Agreement.
 
5.    Adjustments to Units; No Limitation on Corporation Action.
 
(a)    In the event of a change in the number of Shares by reason of the
Corporation implementing any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, so long as such change does not result in a
Change of Control, the Corporation shall adjust the number of Units issued to
Holder in the Holder’s Account (as defined in Section 7) as is necessary and
appropriate and, further, any such adjustment made shall be conclusive and
binding on the parties hereto.
 
(b)    Notwithstanding the foregoing, the issuance by the Corporation of shares
of its capital stock of any class, or securities convertible into shares of
capital stock of any class, either in connection with a direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Corporation convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Units covered by this Agreement.
 
(c)    For the avoidance of doubt and without limiting the generality of the
foregoing, the existence of the Units shall not affect in any manner the right
or power of the Corporation to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Corporation’s capital structure or its business; (ii) any merger or
consolidation of the Corporation; (iii) the dissolution or liquidation of the
Corporation; (iv) any sale, transfer or assignment of all or any part of the
assets or business of the Corporation; or (v) any other corporate act or
proceeding, whether of a similar character or otherwise.
 
 
8

--------------------------------------------------------------------------------

 
 
6.    Representations and Warranties of Holders of Units.  As of the Effective
Date and the date of execution of the Obligation Exchange Agreement, the Holder
represents and warrants that:
 
(a)    The Holder has had access to all information regarding the Corporation
and its present and prospective business, assets, liabilities and financial
condition that the Holder reasonably considers important in connection with the
Units, this Agreement, and the Obligation Exchange Agreement, and the Holder has
had ample opportunity to ask questions of the Corporation’s representatives (and
any such questions have been answered to Holder’s satisfaction) concerning such
matters.
 
(b)    The Holder is fully aware of: (i) the highly speculative nature of the
future potential financial returns on or from the Units, (ii) the financial
risks and hazards involved in the future potential financial returns on or from
the Units, and (iii) the tax consequences of executing and participating in this
Agreement and the Obligation Exchange Agreement.
 
(c)    The Corporation has made no representations or warranties to the Holder
with respect to the tax consequences (including, without limitation, the
federal, state and local income tax consequences) related to or that could arise
from executing and participating in this Agreement and the Obligation Exchange
Agreement, and the Holder is in no manner relying on the Corporation or its
representatives for an assessment of such tax consequences.
 
(d)    The Holder has been advised that Holder should consult with his own
attorney, accountant, and/or tax advisor regarding the decision to enter into
and participate in this Agreement and the Obligation Exchange Agreement and the
tax, financial, and/or other consequences thereof, and, further, the Corporation
has no responsibility to take or refrain from taking any action or actions in
order to achieve a certain tax or financial result for the Holder.
 
7.    Stock Equivalent Unit Account.  Each Unit shall be evidenced by an entry
on the books of the Corporation (an “Account”).  Each Account shall be the
record of Units issued to Holder pursuant to the Obligation Exchange Agreement
and this Agreement and shall be solely for accounting purposes.  Amounts payable
or distributable hereunder shall be paid or distributed exclusively from the
general assets of the Corporation, and no Holder entitled to payment or
distribution hereunder shall have any claim, right, security interest, or other
interest in any fund, trust, account, insurance contract, or asset of the
Corporation from which a payment or distribution may be made.  The rights of a
Holder of a Unit hereunder shall be solely those of an unsecured creditor of the
Corporation.  The Corporation’s liability for payments or distributions
hereunder, if any, shall be evidenced only by this Agreement.
 
8.    Restriction on Transfer.  The Units may not be assigned or transferred
except by will, by the laws of descent and distribution, or pursuant to a
qualified domestic relations order as defined in the Internal Revenue Code of
1986, as amended.  If the Holder dies, the Units shall transfer to a person who
acquired the right to the Units by bequest or inheritance. The Units shall not
be subject to execution, attachment or similar process.  Any attempted
assignment or transfer of the Units contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the Units, shall be
null and void and without effect.
 
9.    Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered, (ii) sent by nationally-recognized overnight courier or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
 
 
9

--------------------------------------------------------------------------------

 
 
if to the Holder, to the address set forth on the signature page hereto; and
if to the Corporation, to:
 
Gabriel Technologies Corporation
Attention: Ronald Gillum
4538 S. 140th Street
Omaha, NE  68137


or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the first Business Day (as hereinafter defined)
after dispatch, if sent by nationally-recognized overnight courier and (iii) on
the third Business Day following the date on which the piece of mail containing
such communication is posted, if sent by mail.  As used herein, “Business Day”
means a day that is not a Saturday, Sunday or a day on which banking
institutions in the city to which the notice or communication is to be sent are
not required to be open.


10.    No Waiver.  No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition, whether
of like or different nature.
 
11.    Holder Undertaking / Indemnification.  The Holder hereby agrees to take
whatever additional actions and execute whatever additional documents the
Corporation or its counsel may in their reasonable judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Holder pursuant to the express provisions of this
Agreement.  Holder agrees to hold the Corporation, its subsidiary companies,
officers, directors, employees and agents and their respective heirs,
representatives, successors, and assigns harmless and to indemnify them against
all liabilities, costs, and expenses (including reasonable attorneys’ fees)
incurred by them as a result of any misrepresentation made by Holder herein or
any other breach or violation by Holder of this Agreement or the Obligation
Exchange Agreement.
 
12.    Governing Law.  This Agreement shall be governed by and construed,
enforced and interpreted in accordance with the laws of the State of Nebraska
(without regard to principles of conflicts of laws).  The Parties consent to the
sole and exclusive jurisdiction of the state courts and U.S. federal courts
having jurisdiction in Douglas County, Nebraska for any dispute arising out of
this Agreement.
 
13.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
14.    Entire Agreement.  This Agreement, with the Obligation Exchange
Agreement, constitutes the entire agreement between the parties with respect to
the subject matter hereof, and supersedes all prior written or oral
negotiations, commitments, representations and agreements with respect thereto.
 
[remainder of page intentionally left blank -- signature page follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
 

  GABRIEL TECHNOLOGIES CORPORATION          
 
By:
/s/ Ronald Gillum       Name: Ronald Gillum       Title: President          

 
 

  HOLDER:          
 
By:
/s/ Kelly Fegen       Name: Kelly Fegen       Address: 675 Southfork, Waukee, Ia
         

 
 
11